Citation Nr: 0600600	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  03-13 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for glaucoma.

2.  Entitlement to a compensable rating for corneal abrasion 
in the left eye.

3.  Entitlement to an initial compensable rating for revision 
of a scar of the left eyebrow.

4.  Entitlement to a rating in excess of 10 percent from 
November 24, 2004, for revision of a scar of the left 
eyebrow.

5.  Entitlement to an initial compensable rating for a bunion 
of the right foot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to March 
1999.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Roanoke, Virginia 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).

In a March 2003 rating decision, the RO granted service 
connection for allergic rhinitis, which had been claimed as 
sinusitis.  The RO assigned a 0 percent, noncompensable 
rating for that disorder.  In a March 2004 hearing before the 
undersigned Veterans Law Judge, the veteran raised the issue 
of entitlement to a compensable rating for the rhinitis or 
sinusitis.  As the RO has not addressed this claim for a 
higher rating, it is referred to the RO for appropriate 
action.

The issue of entitlement to service connection for glaucoma, 
and the issues of higher ratings for revision of a scar of 
the left eyebrow, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Corneal abrasion in the veteran's left eye produces 
episodes of pain, watering, and light sensitivity, without 
producing impairment of visual acuity.

3.  From July 20, 2000, forward, a bunion of the veteran's 
right foot has been manifested by pain of varying 
persistence, and intermittent swelling, producing some 
limitation of weightbearing activity.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for corneal abrasion 
in the left eye have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.10, 
4.84a, Diagnostic Code 6009 (2005).

2.  From July 20, 2000, the criteria for a compensable rating 
for a bunion of the right foot have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
4.2, 4.7, 4.10, 4.71a, Diagnostic Code 5280 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

In this case, the Board finds that VA has fulfilled its 
duties under the VCAA.  Written notices provided in March 
2001 and February 2005 fulfill the requirements under the 
VCAA to notify the veteran regarding the development of 
relevant evidence, including the requirement to notify the 
veteran to submit all pertinent evidence in his possession.  
VA has conducted all appropriate development of evidence, and 
has secured all available pertinent evidence, relevant to the 
claims for higher ratings for a corneal abrasion of the left 
eye and a bunion of the right foot.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).

In this case, VA issued the March 2001 and February 2005 VCAA 
letters after the adverse rating decisions of September 2000 
and November 2001.  VA followed proper procedures, however, 
in subsequent actions.  The Board remanded the case in 
September 2004.  In the March 2001 and February 2005 letters, 
VA provided the required notice.  The veteran has had a 
meaningful opportunity to participate in the processing of 
his claim.  To the extent that VA has failed to fulfill any 
duty to notify and assist the veteran, the Board finds such 
error to be harmless error that would not reasonably affect 
the outcome of the case.



Rating for Left Eye Injury

In July 2000, the veteran submitted a claim for service 
connection and disability compensation for several disorders, 
including eye injury.  In a September 2000 rating decision, 
the RO granted service connection for corneal abrasion of the 
left eye.  The RO assigned a 0 percent, noncompensable rating 
for that disorder.  In a November 2001 rating decision, the 
RO continued the noncompensable rating.  The veteran appealed 
the November 2001 rating decision, seeking a compensable 
rating.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  The Court held in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), that "[c]ompensation for service-
connected injury is limited to those claims which show 
present disability," and held: "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."  

The veteran's service medical records reflect that his 
uncorrected vision was 20/200 bilaterally, correctable to 
20/20 to 20/25 bilaterally.  He received treatment in April 
1998 for an injury of the left eye that occurred when he was 
struck in the eye while playing basketball.  The examiner 
found a corneal abrasion.  In July 1998, he was seen for 
symptoms in his left eye including redness, watering, 
sensitivity to light, and discomfort, with a sensation of a 
foreign body in the eye.  The examiner noted an eroded area 
on the eye, described as a possible recurrent erosion.  In 
March 1999, the veteran was seen again for discomfort in the 
eye, with the sensation of a foreign body, and for increased 
watering and light sensitivity in the eye.  He stated that 
these symptoms were recurrent.  The examiner noted a corneal 
scar.  The veteran's vision was correctable to 20/25 
bilaterally.

The RO has evaluated the veteran's service-connected left eye 
disorder as an unhealed injury of the eye, under 38 C.F.R. 
§ 4.84a, Diagnostic Code 6009.  Under the rating schedule, 
such injury, in chronic form, is to be rated from 10 percent 
to 100 percent for impairment of visual acuity or field loss, 
pain, rest-requirements, or episodic incapacity, combining an 
additional rating of 10 percent during continuance of active 
pathology.  The minimum rating during active pathology is 
10 percent.

After service, the veteran was seen in March 2000 at a 
service facility for recurring symptoms in his left eye.  He 
stated that the symptoms occurred every three or four months, 
and most recently had included pain, watering, and light 
sensitivity in the eye.  On VA examination in July 2001, the 
veteran reported occasional watering and light sensitivity in 
the left eye.  The examiner observed a superficial scar and 
evidence of recurrent corneal erosion in the left eye.  The 
veteran's vision was correctable to 20/20 bilaterally.

In September 2002, the veteran's wife wrote that the veteran 
had intermittent symptoms of pain, watering, and redness of 
his left eye.  She stated that attempting to insert a contact 
lens produced pain and watering in the eye.  In his own 
statement in September 2002, the veteran related recurrent 
symptoms of pain and watering in his left eye.  He reported 
that the condition caused sunlight to hurt his eye, and was 
accompanied by a headache, which required staying in a dark 
place to resolve.

In his March 2004 hearing, the veteran reported episodes of 
symptoms in his left eye.  He stated that the eye felt as 
though it had a scab over it.  He indicated that the symptoms 
included pain, redness, and watering in the eye, with 
headaches brought on by exposure to sunlight.  He stated that 
he treated the symptoms with two types of eye drops, one for 
redness and one for pain.

On VA examination in November 2004, the veteran reported that 
his left eye felt irritated.  The examiner noted a scar on 
the left eye.  Visual examination showed bilateral myopia and 
presbyopia, correctable to 20/20 bilaterally.  The examiner 
stated that the veteran's corneal abrasion and scar on the 
left eye did not result in decreased visual acuity.

The medical records indicate that the corneal abrasion and 
scar on the veteran's left eye do not produce impairment of 
his visual acuity.  The veteran has provided consistent and 
credible accounts of pain and other symptoms in his left eye.  
He has indicated that he must avoid light during some periods 
of symptoms.  The evidence of pain and episodic incapacity in 
the left eye is sufficient to support a 10 percent rating 
under Diagnostic Code 6009.  As the symptoms are episodic and 
do not affect visual acuity, the disorder does not warrant a 
rating higher than 10 percent.

In order to accord justice in an exceptional case, where the 
standards of the rating schedule are found to be inadequate 
to evaluate a disability, the RO is authorized to refer the 
case to the VA Chief Benefits Director or the Director of the 
VA Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2005).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

The Board has reviewed the record with these mandates in 
mind.  The veteran has not required post-service 
hospitalizations for his left eye disability.  The impairment 
produced by episodic symptoms in the left eye has not been 
shown to markedly interfere with his employment.  The Board 
finds that there are no exceptional factors that render 
application of the regular schedular criteria impractical.  
There is, therefore, no basis for referral of the case to the 
appropriate official for consideration of an extraschedular 
rating.

Rating for Right Foot Bunion

The RO granted service connection, and assigned a 
noncompensable rating, for a bunion of the right foot in the 
November 2001 rating decision.  The grant of service 
connection was effective July 20, 2000.  The veteran appealed 
that rating.  The Court has held that, at the time of the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
As the veteran appealed the initial disability rating that 
the RO assigned, the Board will consider the evidence for the 
entire period since the effective date of the grant of 
service connection, and will consider whether staged ratings 
are warranted.

The rating schedule provides for a compensable, 10 percent 
rating for a bunion, or hallux valgus condition, of the foot 
if the condition has been treated by surgery, with resection 
of the metatarsal head, or if the condition is severe, and 
equivalent to amputation of the great toe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5280.

During service, the veteran was seen in August and September 
1998, reporting a several month history of pain in his right 
foot, especially when wearing boots or dress shoes.  The 
examiner found bilateral hallux valgus, symptomatic in the 
right foot, and asymptomatic in the left foot.  Corrective 
surgery was planned for October 1998.  In October 1998, the 
planned surgery was postponed.  Orthotics were recommended.  

On VA examination in July 2001, the veteran reported having 
constant pain, swelling, and redness from the bunion in his 
right foot.  He stated that he had to wear larger shoes 
because of the discomfort.  He indicated that he had foot 
pain while at work, and that this caused significant 
problems.  On examination, the veteran's gait was normal, 
without limited function in standing or walking.  X-rays 
showed mild hallux valgus in the right foot, but the examiner 
indicated that the valgus defect was not detectable during 
the examination.  The examiner listed a finding of bilateral 
bunions, and noted that the veteran had limited function in 
standing and walking due to pain from bilateral bunions.

In September 2002, the veteran reported increasing pain in 
his right foot at the great toe.  In his March 2004 hearing, 
the veteran reported having daily, constant pain in his right 
foot.  He indicated that the pain limited his endurance in 
standing and walking.  He stated that he wore soft shoes and 
an orthopedic insert because of the hallux valgus.

On VA examination in November 2004, the veteran reported that 
he had pain in his right foot with prolonged standing and 
walking, particularly with less comfortable shoes.  He 
reported occasional severe swelling of the great toe joint.  
On examination, the veteran's gait was slow and stiff.  The 
examiner noted bony swelling of the right first 
metatarsophalangeal (MTP) joint.  There was no evidence of 
pain on motion of the right great toe.  X-rays showed mild 
joint arthropathy, joint space narrowing, and small 
subchondral lucent cysts at the right MTP joint.  The 
examiner expressed the opinion that the veteran's right foot 
disorder was aggravated by walking at work, but that he was 
still able to perform his duties.

Surgery to address the veteran's right bunion was recommended 
during service, but the veteran has not had that surgery.  
The veteran's reports indicate varying frequency and 
persistence of pain in the foot over the period since the 
July 20, 2000, effective date for service connection.  The 
evidence indicates that the right bunion reduces his 
endurance in weightbearing activities, but does not preclude 
a moderate level of activity.  The preponderance of the 
evidence shows impairment due to the right bunion that is 
significant, but does not reach the level of severe and 
equivalent to amputation of the great toe.  Thus, the right 
bunion disability does not meet the criteria for a 10 percent 
rating.

The veteran has not required hospitalization for his right 
bunion.  Pain in his right foot causes some limitation of 
function at work, but that limitation does not rise to the 
level of marked interference with work.  Thus, it is not 
necessary to refer the issue to the appropriate official for 
consideration of an extraschedular rating.


ORDER

Entitlement to a 10 percent rating for corneal abrasion in 
the left eye is granted, subject to the laws and regulations 
controlling the disbursement of monetary benefits.

Entitlement to a compensable rating for a bunion of the right 
foot, for any period from July 20, 2000, forward, is denied.


REMAND

In a March 2003 rating decision, the RO denied service 
connection for glaucoma.  In February 2004, the RO received 
the veteran's notice of disagreement with that decision.  As 
the RO has yet to issue a statement of the case in response 
to that notice of disagreement, the issue must be remanded to 
the RO for the issuance of a statement of the case.  
38 U.S.C.A. § 7105 (West 2002); see Manlincon v. West, 
12 Vet. App. 238 (1999).

In a November 2001 rating decision, the RO granted, effective 
from July 20, 2000, service connection for a scar at the 
veteran's left eyebrow, and assigned a 0 percent, 
noncompensable rating.  The veteran appealed that rating.  In 
a June 2005 rating decision, the RO increased the rating for 
the scar from 0 percent to 10 percent, effective from 
November 24, 2004.  The Court has held that a "decision 
awarding a higher rating, but less than the maximum available 
benefit...does not...abrogate the pending appeal..."  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Therefore, the veteran's has a 
continuing appeal of the assigned ratings of 0 percent from 
July 20, 2000, and 10 percent from November 24, 2004, for the 
scar at the left eyebrow.

While the veteran's appeal of the ratings for the scar has 
been pending, VA revised the regulations and rating schedule 
for the evaluation of skin disorders.  The revised rating 
criteria were effective on August 30, 2002.  See 67 Fed. Reg. 
49,950 et seq. (July 31, 2001) (codified at 38 C.F.R. 
§ 4.118).

In support of his appeal of the ratings assigned for the scar 
at his left eyebrow, the veteran asserts that he considers 
the scar to be disfiguring, and that the scar is sometimes 
tender.  The versions of the rating criteria before and after 
the 2002 revisions both provided for a compensable rating for 
a scar that was tender.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2005).  With respect to a scar on the face, the rating 
criteria in effect before the revision provide for a 
compensable 10 percent rating if the scar is moderate and 
disfiguring.  38 C.F.R. § 4.118, Diagnostic Code 4.118, 
Diagnostic Code 7800 (2002).  Under the revised rating 
criteria, a scar on the face may be rated compensably if 
there is at least one of eight listed characteristics of 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2005).

The reports of VA examinations in July 2001 and November 2004 
confirm that the veteran has a scar near his left eyebrow.  
The examination reports neither state whether the scar is 
disfiguring, nor provide sufficient information to determine 
whether it is disfiguring.  Therefore, the Board will remand 
the scar rating issues for a new examination, with 
photographs and findings as to whether the scar is 
disfiguring.



Accordingly, this case is remanded for the following:

1.  The RO should issue a statement of 
the case with regard to the issue of 
entitlement to service connection for 
glaucoma.  The RO should notify the 
veteran that he must submit a timely 
substantive appeal to complete his appeal 
with regard to that issue.

2.  The RO should schedule the veteran 
for a VA dermatology examination to 
determine the manifestations of a scar 
near the veteran's left eyebrow.  
Photographs of the veteran's face, 
including the scar, should be taken and 
associated with the veteran's claims 
file.  The examination report should 
include the measurements of the scar, and 
notation of any elevation, depression, 
adherence, or variation in pigmentation 
or texture.  The examiner should express 
an opinion as to whether the scar is 
disfiguring.

Thereafter, the RO should review the case, and return the 
case to the Board, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


